DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Official Action considers the response filed 10/19/2021. The response therein is sufficient to overcome the rejection(s) of record. A new ground of rejection is made below. The new rejection is made in response to and required by the amendments in the response filed 10/19/2021.
	Any rejection made in the previous Official Action and not repeated herein in is withdrawn.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 239-253 and 255-258 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
The invention is drawn to a method of treating “heart disease” (defined at paragraph 218 of US201210052631). The claims require that the compound utilized in the treatment is targeted to a “heart target” (defined at paragraph 272 of US201210052631). It is also required by the claims that the “heart target” is not significantly expressed in the liver. The examiner notes that “expression” includes both transcription and translation which would require not signification protein or mRNA levels, for example. The compound at paragrphs 31-69, 68-78 targeting the “heart target” is required to be conjugated where the specification has shown that the conjugates of their invention are not metabolized as rapidly in liver tissues which results in higher activity of the compound in non-hepatic tissues. At paragrphs 31-69, 68-78, and 250-250 numerous extra-hepatic targets and target genes are disclosed. However there is no readily apparent disclosure of any particular heart target to be targeted. The specification, for example, does not point one in the art to any particular heart target to treat any particular disease. Even further the specification does not provide aany disclosure on any particular gene that is not significantly expressed in the lever and is expressed in the heart where inhibition of the heart target in the heart will treat a 
	The specification exemplifies several genes including MALAT-1, CD36, ATGL, eIf4E-BP1, DMPK, PTEN, SERCA2, and SMN2. None of these genes meet the criteria of the claims as a heart target that is not significantly expressed in the liver of the invention where they can be used to treat any particular heart disease. The claims encompass a broad scope where the scope lacks adequate written description. The invention, for example, is disclosed to encompass ANY “heart target” to treat any “heart disease”.   The specification as filed does not provide any such description especially where the “heart target” is not expressed at a significant level in the liver. One in the art would clearly not be appraised of the proper “heart target” to treat a “heart disease” where the target is not expressed in the lever at a significant level based on the specification as filed and where the prior art does not appear to describe these compounds. To determine any combination of “heart disease” and “heart target” that is not expressed significantly in the liver would clearly need to be determined de novo and not based on the specification as filed.
One in the art would not know, based on the specification as filed, what targets and diseases could be performed via the claimed invention. One in the art would need to make that determination de novo since it is not readily apparent that the invention was described in the instant specification, or were known in the prior art. One in the art would clearly not be capable or able to immediately envisage the components required to perform the invention. 
 	The specification provides insufficient written description to support the genus encompassed by the claim.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed."  (See page 1117.)  The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed."  (See Vas-Cath at page 1116.)
	Regardless of the complexity or simplicity of the method of isolation,  adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.   See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.
	
	The species specifically disclosed are not representative of the genus because the genus is highly variant.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision.  (See page 1115.)


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN MCGARRY whose telephone number is (571)272-0761. The examiner can normally be reached M-Th/F 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571 272 1600. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/SEAN MCGARRY/Primary Examiner, Art Unit 1635